 

Beacon Global Partners, llc

236 West Portal Avenue, #320 • San Francisco • CA • 94127 • 510-364-0939

 

 

April 1, 2014

 

Mr. Shawn Davis, CEO

Attune RTD., Inc.

3111 Tahquitz Canyon Way

Palm Spring, California 92263

 

Dear Mr. Davis:

 

I was very encouraged by our conversation and hope we can move forward with an
agreement for the acquisition of at least 51% of the voting securities of Attune
RTD, Inc. (the “Company”), by Beacon Global Partners, LLC (the “BGP”).

 

On behalf of my partner Samuel R. Starr and myself, I am pleased to submit this
Letter of Intent regarding the acquisition.

 

It is our understanding that that Company and its Board of Directors, after
appropriate due diligence, have determined that is in the best interest of the
Company’s shareholders to enter into this potential transaction. Therefore, this
Letter of Intent is to confirm our mutual intentions with respect to the
potential transaction described herein. This Letter of Intent is precedent to a
formal binding change of control agreement (the “Agreement’) and a Stock
Purchase Agreement (the “SPA”)

 

The acquisition of at least 51% of the voting securities of the Company will be
through blank check stock in exchange for ongoing funding, an amount to be
determined by the parties.

 

It is the Purchaser’s intention to assume control of the Company pursuant to the
potential transaction described herein, with details to be worked through and
binding terms effective within fifteen days of the filing of the Company’s
Annual Report to the Securities and Exchange Commission (SEC), on the form 10-K
for the year ending December 31, 2013 (the “10-K”).

 

The parties enter into this Letter of Intent in good faith and fair dealing to
facilitate and execute the terms and conditions set forth herein for the purpose
of executing the Transaction, and no other purpose:

 

  1. Purchaser, the Company and the Executives agree to keep this Letter of
Intent strictly confidential; until such time that a report has been filed by
the Company with the Securities and Exchange Commission (the “SEC”) and/or a
public announcement has been made as to the Transaction.         2. All parties
have agreed to a Closing Date of March 31, 2015 (the “Closing Date”)         3.
Acquisition:

 

a. The Purchaser agrees to pay Shawn Davis, the Company’s Chief Executive
Officer and Thomas Bianco, the Company’s Chief Financial Officer (collectively
the “Executives”), five hundred and twenty thousand dollars each ($520,000), the
“Buyout Amount’, by the Closing Date. Fifty-nine thousand dollars ($59,000) of
which has been paid to the Executives for compensation of services and Sixty-one
thousand ($61,000) of which is to be paid for compensation of services beginning
on the date of execution of this LOI and continuing to the Closing Date. These
funds are non-refundable under any circumstances, except as stated in Section
7b. All associated taxes on these funds are to be paid by BGP.         b. The
parties will endeavor to negotiate and execute any and all documents required to
execute the Transaction, including, but not limited to, an SPA, consisting of
3,000,000 restricted shares each of the Executives Class A Common Stock holdings
at a fixed price of $400,000 each. All associated taxes on these funds are to be
paid by BGP.

 

 

 

 

  c. The total buyout consists of $400,000 + $59,000 + $61,000 = $520,000, the
entire Buyout Amount to each of the Executives.         d. Purchaser further
agrees to provide the Company with ongoing capital financing as of the effective
date of this Letter of Intent and to continue such financing until such time as
it is able to deliver the entire Buyout Amount.

 

  4. Effective immediately upon the filing of the Company’s 10-K, the Executives
will resign their respective positions and suspend their existing employment and
severance agreements. The Executives agree to suspend their entire accrued
payroll obligation with the Company         5. The Executives will continue to
serve in their current roles on the Company’s Board of Directors, uninterrupted,
through the Closing Date.         6. Effective immediately upon the filing the
Company’s 10-K, Kenneth Miller will assume the position of CEO and a position on
the Board of Directors and Samuel Starr will assume the position of Chief
Operating Officer (COO) and a position on the Board of Directors. The Company’s
Board of Directors at that time will consist of Messrs. Davis, Bianco, Miller,
and Starr.         7. The parties agree that Purchaser will receive a thirty-day
grace period to cure non-payment, or late payment, of amounts owed under the
Agreement Such thirty-day period will begin on the day the payment is
delinquent, and end thirty calendar days later. Non-payment conditions
continuing beyond that date represent termination of the Agreement Purchaser
understands and agrees that nonpayment, or failure to pay the entire amount as
stipulated hereunder, without curing the condition on or during the grace
period, represents default. If the default is not cured pursuant to the terms of
the Agreement, Purchaser agrees to:

 

  a. terminate the Agreement,         b. forfeit of all Company and Board of
Director positions,          c. and the Executives will immediately be
reappointed to their Company positions, as they were
prior to execution of this Letter of Intent.

 

8. In the event of default, termination, bankruptcy, foreclosure, insolvency or
liquidation proceedings, the
Purchaser agrees to receive common stock for any amount paid towards the Buyout
Amount from the
Executives and any and all capital put into the Company for expense and debt
reduction purposes,
divided by the conversion price of $0.13 per share from the Executives and/or
the Company, within
fifteen business days. The Purchaser also agrees to pay all transfer agent fees.

 

  a. Also, in the event of default, termination, bankruptcy, foreclosure,
insolvency or liquidation proceedings, any and all amounts paid to the
Executives will be deemed non-refundable and or non-returnable under any
circumstances, except as stated above.

 

  9. Intellectual Property:

 

  a. Upon Closing, the Company retains all patents, pending patents, source
coding and all Intellectual Property for the BrioWave Technology (the
“Technology”) and any and all pending or existing products including but not
limited to; all Solar Technology, DC Motor Technology, Well Pump Technology and
any and all other concepts (the “Concepts”]; in development by the Executives at
the time of execution of the Agreement; not withstanding any manufacturing,
distribution, marketing and sales rights, as well as any and all, products,
molds, blueprints, assets, source codes, formulas, research or anything
pertaining to the Technology or Concepts, and not specifically stated in this
Letter of Intent or recorded as an asset of the Company.

 

  10. Continuity:

 



 

 



 

a. Once the terms and conditions of the Agreement have been satisfied, the
Executives each agree to:     i. forgive and cancel any and all amounts of
accrued interest reported and carried on the Company’s balance sheet generated
from their respective preferred stock holdings, ii. forgive the entire amounts
of their accrued deferred compensation, iii. surrender their respective
preferred stockholdings in full to the Company treasury for cancellation, iv.
terminate their respective employment and severance agreements, v. and surrender
3,000,000 shares each of their restricted common stock. b. In the event of
termination of the Executives employment and/or relationship with the   Company,
either by Purchaser after Closing or resignation by the Executive, each of the  
Executives agree not compete with the Company or Purchaser for a period of three
(3) years   after the date of termination. c. In the event of termination of
this Letter of Intent, the Company agree not to contact any of the   Purchaser’s
investors for a period of two years from the date of termination, or without
first   obtaining prior written permission from Purchaser.

 

11. Governance

 

  a. This Letter of Intent and the subsequent Agreement shall be governed by and
construed in accordance with the laws of the State of California.

 

If the foregoing is acceptable to the Company and the Executives, please so
indicate in the spaces provided below and return one signed original to us.

 

  Beacon Global Partners, LLC (Purchaser)     By:   Date: 4/2/2014   Kenneth J
Miller Jr.       Chief Executive Officer     By:   Date: 4/2/2014   Samuel R.
Starr       Chief Operating Officer    

 

  ACCEPTED AND AGREED:       Attune RTD.LLC (Company) Date: 4/2/2014 By:        
Shawn Davis for the company Chief Executive Officer       THE EXECUTIVES Date:
4/2/2014   Shawn Davis FOR THE COMPANY               Thomas Bianco FOR THE
COMPANY Date: 4/2/2014

 



 

 

